Citation Nr: 1111084	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-42 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Heather Van Hoose, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In February 2011, the Veteran testified at a Videoconference Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding is of record.

The issues of entitlement to a compensable rating for hearing loss and service connection for a back disability (on the merits) are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an unappealed June 1987 rating decision, the RO denied a claim of service connection for a back disability.

2.  The additional evidence received since the June 1987 rating decision denying the Veteran's application for service connection for a back disability relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The June 1987 rating decision denying the application for service connection for a back disability became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.200, 20.201, 20.302 (2010).

2.  The additional evidence presented since the June 1987 rating decision is new and material, and the claim of service connection for a back disability is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for reopening a claim of entitlement to service connection for back disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2009) or 38 C.F.R. § 3.159 (2010).

New and Material Evidence

A June 1987 rating decision denied a claim of service connection for a back disability.  The Veteran did not appeal that determination.  He sought to reopen the claim, and the RO denied such request in the July 2008 rating action that is the subject of the instant appeal.

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

The new and material evidence means evidence is defined as evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board notes that, in the instant case, the RO did not make a finding that new and material evidence has been received to reopen the claim for service connection discussed herein.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been received.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Again, the Veteran's initial claim of entitlement to service connection for a back disability was denied in an unappealed June 1987 rating decision.  At that time, the RO determined that evidence failed to indicate that the Veteran's claimed disability was either related to or aggravated by active service.  Rather, the evidence indicated that the Veteran had been involved in an automobile accident prior to service that resulted in back problems that were not shown to have worsened as a result of service.

The evidence of record at the time of the June 1987 decision included service treatment records, post-service treatment records and the Veteran's statements.

The pertinent evidence added to the record since the June 1987 rating decision consists of post-service treatment records, lay statements, hearing testimony and the Veteran's submitted contentions.  

The objective evidence received since the last final rating decision includes a private treatment record dated February 2009 which contains an opinion that the Veteran's back disability was aggravated by active service.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for a back disability is reopened.


ORDER

New and material evidence having been received, the application to reopen the previous determination regarding service connection for a back disability is granted.


REMAND

The Veteran indicated during his February 2011 Board testimony that his hearing had worsened since his previous examination.  Thus, he must be afforded an additional VA audio examination to ascertain his current level of hearing loss.

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010); Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during wartime service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b). See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service);  Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991); Browder v. Brown, 5 Vet. App. 268, 271 (1993); see also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

The Board notes that the Veteran's March 1965 induction examination indicates normal findings of the spine.  As no defect was noted, the presumption of soundness applies.  Moreover, although the Veteran reported a pre-service motor vehicle accident in an accompanying report of medical history, this does not rise to the level of clear and unmistakable evidence of a preexisting chronic disability.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The Veteran received no treatment for back problems during active service and the March 1967 separation examination indicated normal findings.  Moreover, he denied recurrent back pain in an accompanying report of medical history at discharge.  Post-service records relay a history of a pre-service motor vehicle accident but are deemed insufficient to overcome the presumption of soundness.  As such, the relevant inquiry is whether any current low back disability was incurred in active service.  

The Board noted above that the Veteran has presented a private treatment record dated February 2009 which indicates his current back disability was aggravated by active service.  Again, based on the above, the question is not whether a pre-service disability was aggravated by service, but rather whether a back disability was incurred due to active service.  As such, the February 2009 opinion is not responsive to the crucial inquiry in this case and remand is this required.  In any event, the opinion was not accompanied by any rationale and appeared to be based on an inaccurate factual premise, as the examiner indicated that the Veteran had received medical treatment for these injuries while in the service, which is not reflected in the record.  For all of these reasons, then, the Veteran should be scheduled for a VA examination to determine the likely etiology of a low back disorder.

While this case is in remand status, any outstanding pertinent medical records, to include any more recent VA treatment records, should also be obtained.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any medical records pertaining to treatment of the Veteran at the Huntington VAMC since January 2011.

2.  Schedule the Veteran for a VA audiologic examination to determine the current severity of his bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any back disability that may be present.  The claims file must be provided for review.  The examiner is asked to review all pertinent records associated with the claims file, particularly the Veteran's service treatment records, and offer comments, clarification, and an opinion as to whether it is at least as likely as not that any current low back disability was incurred in active service.  (The examiner must accept as fact that the Veteran was clinically normal on entrance to service, and thus the question of aggravation is not for consideration here.)

4.  Thereafter, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


